Filed 2/26/21 P. v. Yakou CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D076140

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. SCS304061)

CHRYSTAL WALEED YAKOU,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Stephanie Sontag, Judge. Affirmed.
         Pauline Erika Villanueva, under appointment by the Court of Appeal,
for the Defendant and Appellant.
         Xavier Becerra, Attorney General, Lance E. Winters and Julie L.
Garland, Assistant Attorneys General, Robin Urbanski and Yvette M.
Martinez, Deputy Attorneys General, for the Plaintiff and Respondent.
         A jury convicted Chrystal Waleed Yakou of assault with a deadly
weapon (Pen. Code,1 § 245, subd. (a)(1)), and found true allegations that she
personally used a deadly weapon (a knife); (§ 1192.7, subd. (c)(23)), and

1        Undesignated statutory references are to the Penal Code.
personally inflicted great bodily injury on J.V. (§§ 1192.7, subd. (c)(8),
12022.7, subd. (a)). The court suspended imposition of sentence and granted
Yakou three years of formal probation on various terms and conditions,
including that she serve 270 days in local custody.
      Yakou contends the court violated her constitutional rights to due
process, a fair trial and to present a complete defense by improperly
excluding testimony impacting J.V.’s credibility. We affirm.
                          FACTUAL BACKGROUND
      On October 6, 2018, Yakou drove her friend J.V. to a nightclub in
Tijuana, Mexico. Yakou parked in a lot in San Ysidro, California, and they
walked across the international border. They argued in the nightclub, and
J.V., who was drunk, returned to the parking lot separately. About an hour
later, Yakou arrived and yelled at J.V. for leaving her at the nightclub,
saying she was afraid to cross the border alone.
      J.V. testified that Yakou and J.V. both got into the car but before
exiting the parking lot, Yakou stopped the car and ordered J.V. out. J.V.
refused. J.V. grabbed Yakou’s phone, and they struggled over it. Yakou
punched J.V.’s head, ribs, chest, and hands. J.V. did not hit her back. While
Yakou was calling 911, she took out a knife and aimed it at J.V., who put up
his hands to block a stabbing to his body. Yakou sliced two of J.V.’s fingers.
The dispatcher heard J.V. saying Yakou had just stabbed him.
      Minutes later, J.V. called 911 and reported the stabbing. He admitted
he lied by telling the dispatcher that Yakou was his girlfriend, but explained
he was hoping to speed up the emergency response he was requesting. Law
enforcement responded while J.V. was still on the phone with 911. J.V.
appeared to be in shock and pain. Emergency personnel transported J.V. to
the hospital, where he underwent surgery to repair his fingers, which were


                                        2
sliced to the bone, resulting in nerve damage. His fingers remained
paralyzed at the time of the trial, which was about seven months after the
incident.
      During cross-examination of J.V., he was asked if he recalled telling
Yakou during the incident that he could not go to jail, and he stated he did
not recall that.
      An investigating officer who arrived on the scene spoke with Yakou
regarding the stabbing incident, but she did not complain of pain or request
medical attention. The officer testified that Yakou did not appear to be a
victim in the altercation, but rather the “dominant aggressor.”
Defense Case
      Yakou testified that she did not want J.V. to drive with her and tried to
pull him out. According to her, J.V. kicked her, a scuffle ensued, and he
locked the door to keep her outside. After an extended argument with him,
she told him she would call the police. At that, “he got very, very angry, very
aggressive, furious. He looked at me with a look I have never been given in
my life, and he started yelling at me, cursing on me. And he said that he
can’t go to jail.” J.V. grabbed her phone. Yakou said J.V. “viciously attacked
her.” She then retrieved her switchblade from the center console. J.V. told
her three times, “Stab me.” He lunged at her, trying to strike her face with
his fist, but she “swiped” his hand with the switchblade.
      During closing arguments, defense counsel argued: “This case is about
[J.V.] being drunk, violent, and belligerent. It is a case of self-defense. Ms.
Yakou had no other choice but to defend herself,” and relied on jury
instructions regarding self-defense. Defense counsel argued, “This is
important because [Yakou] was the victim. [J.V.] tells her, I don’t want to go
to jail, and this is when he reaches for her phone to stop her from getting her


                                        3
phone to call 911.” Defense counsel further argued J.V. was trying to stop
Yakou from reporting his crimes, which included assault on Yakou,
preventing her from reporting a crime to the police, stealing her car, and
filing a false police report.
      Defense counsel also attacked J.V.’s credibility during closing
arguments: “[J.V.] on this witness stand told you all, he told you, ‘I lied when
I called 911 and I told them that Ms. Yakou was my girlfriend.’ Not only did
he tell you that he lied deliberately, deliberately and planned to do it, but he
told you why. Because in his mind if he told them that this was his
girlfriend, they will come faster. You can consider whether the witness,
[J.V.], deliberately—yes, he told you he intentionally planned that lie—lied
about something significant.”
                                 DISCUSSION
      Yakou contends the trial court violated her federal constitutional right
to present a complete defense when it excluded evidence that J.V. had
suffered a drug arrest and a two-day incarceration a week before the stabbing
incident. She claims that evidence served two purposes: first, it provided “a
basis for [her] response to [his] aggression and violence on the night of the
incident, and second, as a possible motive for him to lie about the events of
that night.” She concedes that the court “may have been correct in that the
first theory of admissibility would have opened the door to [admission of
evidence regarding her] past incidents of violence.” But as to the second
purpose for the challenged evidence, she concludes, “it was the mere fact that
[J.V.] had been recently arrested and released from custody that would have
been relevant to evaluating [J.V.’s] credibility, as it demonstrated a potential
bias and motive to lie.” Pointing out that she and J.V. were the only
witnesses to the incident, Yakou contends that J.V. arguably was concerned


                                        4
about ending up in custody as a result of the incident and thus had a reason
to lie about it.
Background
      Before trial, the prosecution moved in limine to exclude evidence of
J.V.’s criminal history and to redact Yakou’s statement on the 911 call that
J.V. was a felon who “just got out of jail so he freaked out when [she] told him
she was calling the police.” The prosecutor argued that evidence was
prejudicial under Evidence Code section 352. Under Evidence Code section
1103, subdivision (b), the prosecution also sought to admit evidence of
Yakou’s two 2016 domestic violence incidents if she attacked J.V.’s character
by presenting evidence that he was a violent person.
      Yakou moved in limine to exclude testimony regarding one of her 2016
domestic violence incidents.
      The court declined to redact the 911 call, finding that the portion where
Yakou stated that J.V. was a felon constituted an excited utterance, but ruled
the prosecutor could ask J.V. whether he was a felon. As to the motion to
exclude J.V.’s recent release from jail, the court stated that admitting it in
order to explain self-defense, or Yakou’s fear of J.V., would trigger Evidence
Code section 1103, permitting the prosecution to admit evidence of Yakou’s
prior bad acts.
      The jail records disclosed that J.V. was arrested on a drug charge and
spent two days in custody shortly before the incident. The court denied
admission of J.V.’s recent drug arrest under Evidence Code section 352:
“First of all, there is not a conviction. There is a drug charge, there is just
two days in jail. It is not moral turpitude. I don’t know if it is possession or
not, but if it is not a sales charge, it is not moral turpitude and even wouldn’t
be allowed because [ ] it is not a conviction. But in any case, it does just kind


                                        5
of dirty him for no reason. I think a jury can understand the argument that
he didn’t want to go to jail. . . . [I]n a[n Evidence Code, section] 352 analysis,
it doesn’t add that much, and it is more prejudicial than probative . . . but you
can ask the question whether [J.V.] was just trying to keep himself from
going to jail. You just can’t do going to jail again[.]”
      Defense counsel then argued to the court that J.V.’s recent arrest was
admissible as it related to Yakou’s state of mind, particularly because she
claimed self-defense. Defense counsel further argued that Yakou believed
J.V. was a felon who had just been released, which “definitely played into the
reaction that she had to [J.V.’s] actions and the decisions that she made that
night.” The court agreed the challenged evidence would be admissible for
that purpose but cautioned that evidence of Yakou’s prior domestic incidents
would then be admissible under Evidence Code section 1103.
      Applicable Law and Standard of Review
      Evidence Code section 352 provides that the trial court has the
discretion to exclude otherwise admissible evidence, “if its probative value is
substantially outweighed by the probability that its admission will (a)
necessitate undue consumption of time or (b) create substantial danger of
undue prejudice, of confusing the issues, or of misleading the jury.”
“Evidence is substantially more prejudicial than probative [citation] if,
broadly stated, it poses an intolerable ‘risk to the fairness of the proceedings
or the reliability of the outcome’ [citation].” (People v. Waidla (2000) 22
Cal.4th 690, 724.) We review a court’s ruling under Evidence Code section
352 for an abuse of discretion. (People v. Harris (2005) 37 Cal.4th 310, 337
[admissibility of impeachment evidence of past criminal conduct involving
moral turpitude].)




                                         6
      The trial court’s discretion here is “ ‘broad’ ” and authorizes the court to
control the presentation of proposed impeachment evidence “ ‘to prevent
criminal trials from degenerating into nitpicking wars of attrition over
collateral credibility issues.’ ” (People v. Smith (2007) 40 Cal.4th 483, 512-
513.) As particularly applicable here, under Evidence Code section 352, “trial
courts have broad discretion to exclude impeachment evidence other than
felony convictions where such evidence might involve undue time, confusion,
or prejudice.” (People v. Contreras (2013) 58 Cal.4th 123, 157, fn. 24, italics
added.)
      A trial court’s exercise of its broad discretion under Evidence Code
section 352 will not be overturned on appeal absent a manifest abuse of that
discretion. (People v. Jennings (2000) 81 Cal.App.4th 1301, 1314.) “ ‘It is . . .
well settled that the erroneous admission or exclusion of evidence does not
require reversal except where the error or errors caused a miscarriage of
justice. [Citation.] “A ‘miscarriage of justice’ should be declared only when
the court, ‘after an examination of the entire cause, including the evidence,’ is
of the ‘opinion’ that it is reasonably probable that a result more favorable to
the appealing party would have been reached in the absence of the error.” ’ ”
(People v. Fields (2009) 175 Cal.App.4th 1001, 1018.)
      Applying these standards compels us to conclude the trial court did not
abuse its discretion by excluding evidence relating to J.V.’s prior arrest and
brief time in jail. “On the prejudice side of the scale, we are concerned only
with the possibility of an emotional response to the proposed evidence that
would evoke the jury’s bias against defendant as an individual unrelated to
his guilt or innocence.” (People v. Gunder (2007) 151 Cal.App.4th 412, 417.)
The trial court reasonably concluded this evidence was unduly prejudicial
under Evidence Code section 352, as it would likely evoke the jury’s biased


                                        7
reaction toward J.V. The court also could have reasonably concluded that
testimony regarding the challenged evidence would have consumed an undue
amount of time.
      In any event, the issue of whether J.V. had spoken about going to jail
was presented the jury, and it was not reasonably probable it would reach a
more favorable result to Yakou absent the court’s ruling. J.V. testified on
cross-examination about whether he recalled saying to Yakou that he could
not go to jail. Defense counsel argued to the jury that J.V. affirmatively
made that statement to Yakou. Defense counsel also argued that J.V. was
not credible because he had lied to the 911 dispatcher, and therefore the jury
should evaluate his testimony on other matters in that light. Because the
jury had ample evidence to reject J.V.’s credibility and chose to believe him,
we cannot say it would have reached a different conclusion had the court
admitted evidence of his drug arrest.




                                        8
                             DISPOSITION
     The judgment is affirmed.



                                           O’ROURKE, J.

WE CONCUR:



BENKE, Acting P. J.



IRION, J.




                                  9